Citation Nr: 1627229	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1997 to May 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2009 rating decision denied entitlement to service connection for a gastrointestinal disorder and the May 2012 rating decision denied entitlement to service connection for fibromyalgia.  Additionally, during the pendency of the claim an April 2015 rating decision continued the denial of service connection for a gastrointestinal disorder as secondary to a service connected disability, as new and material evidence had not been received.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Additional evidence has been associated with the record since the June 2010 statement of the case (SOC), issued for entitlement to service connection for a gastrointestinal disorder.  Neither the Veteran nor her representative waived review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, for entitlement to service connection for a gastrointestinal disorder, there is no need to remand the claim for the additional evidence to be considered.

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Resolving all doubt in her favor, the Veteran's gastrointestinal problems, diagnosed as gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), are proximately due to, or the result of, her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal problems, diagnosed as GERD and IBS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board grants service connection for gastrointestinal problems, diagnosed as GERD and IBS.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In her June 2008 claim, the Veteran asserted that service connection for a gastrointestinal disorder as secondary to PTSD condition was warranted.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for PTSD, effective from May 7, 1999, was granted in a February 2002 rating decision.

The Veteran satisfies the existence of present disability service connection element with regard to a gastrointestinal disorder.  VA treatment records, most recently dated in February 2012, diagnosed IBS and GERD.  A May 2011 VA treatment record, in addition to noting GERD and IBS, also noted a history of H. pylori, treated.  However, no medical records proximate to the claim, or during the pendency of the claim, provided a diagnosis of H. pylori, although the Veteran also referenced a history of such in March 2016 testimony.  Thus, the Board finds that current disability, best characterized as IBS and GERD, has been demonstrated.

VA treatment records also provide evidence of a link between a gastrointestinal disorder and the Veteran's PTSD.  Specifically, a July 2009 VA treatment record noted that with respect to GERD and IBS, the Veteran was advised that her symptoms were mostly likely related to her mood disorder.  A December 2009 VA treatment record stated that the Veteran was advised her mood was a contributing factor to her medical conditions and her symptoms were exacerbated by her mental state.  

Additionally, in March 2016 testimony, the Veteran stated that when she experiences anxiety, then her stomach starts behaving like she needs to go to the bathroom or starts hurting or starts cramping.  She also testified she experiences symptoms of an inability to keep food down and burning in her throat.  The Veteran also testified that her symptoms initially onset during periods of nervousness but now have progressed to where she experiences symptoms anytime she eats.  The Veteran is competent to testify as to observable symptoms such as related to her gastrointestinal disorders and the circumstances surrounding the onset of such symptoms, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's March 2016 testimony regarding the onset and circumstances of her symptoms pertaining to her gastrointestinal problems to be credible and they are accorded significant evidentiary weight.  In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, there is no medical opinion which contradicts the existence of a link between the Veteran's IBS and GERD to her PTSD.  Therefore, the Veteran's credible testimony as to the circumstances which surround her IBS and GERD symptoms, combined with the VA treatment records supporting such, are sufficient to establish a nexus between the Veteran's GERD and IBS and her PTSD.

At the least, the evidence raises reasonable doubt as to whether the Veteran's IBS and GERD are proximately due to, or caused by, her service connected PTSD.  When resolving doubt in the Veteran's favor, the Board finds that the Veteran's IBS and GERD are in fact proximately due to, or caused by, to her service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that service connection for IBS and GERD is warranted.



ORDER

Entitlement to service connection for gastrointestinal problems, diagnosed as IBS and GERD, as proximately due to, or caused by, service-connected PTSD, is granted.


REMAND

A May 2012 rating decision denied entitlement to service connection for fibromyalgia.  In July 2012, the Veteran submitted a timely notice of disagreement (NOD).  The record does not reflect a SOC has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to service connection for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in July 2012, as to the rating decision in May 2012, which the Veteran is appealing for entitlement to service connection for fibromyalgia.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


